Order entered October 15, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01490-CR

                      ANTHONY WAYNE MANGIAFICO, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-28019-M

                                           ORDER
        On August 21 2014, this Court ordered appellant to file his brief by October 3, 2014. To

date, appellant has neither filed a brief nor communicated with the Court regarding the status of

the brief.

        Accordingly, we ORDER appellant’s attorney Jeff Buchwald to file appellant’s brief

within FIFTEEN DAYS of the date of this order. Because the brief is already several months

overdue from its original July 1, 2014 due date, no extensions will be granted. If appellant’s

brief is not filed within the time specified, we will utilize the available remedies to obtain

appellant’s brief, which may include ordering that Jeff Buchwald be removed as court-appointed

counsel.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court; Jeff Buchwald; and

Michael Casillas.


                                                 /s/    LANA MYERS
                                                        JUSTICE